Citation Nr: 1047981	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969, 
June 2002 to February 2003, and January 2005 to September 2005.  
He served in the Republic of Vietnam from June 1968 to June 1969 
and in an imminent danger area in Afghanistan from February 2005 
to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for hypertension, 
posttraumatic stress disorder (PTSD), acid reflux, and erectile 
dysfunction.  In February 2009, the Veteran submitted a notice of 
disagreement for the issue of PTSD and subsequently perfected his 
appeal in June 2009.

In September 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Pennsylvania, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's claimed stressors are related to his in-service 
fear of hostile military or terrorist activity, consistent with 
the circumstances of his military service, and adequate to 
support a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f)(3) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for PTSD, 
that claim has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II. Merits of the Claim

The Veteran alleges that he currently suffers from PTSD as a 
result of his active military service.  Specifically, he reports 
that he was exposed to hostile military action in Vietnam, 
including rifle fire and the dropping of Napalm, and more 
recently in Afghanistan.  He contends that these experiences have 
resulted in PTSD.  Therefore, he believes that service connection 
is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) 
(2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the veteran's testimony.  See Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of the 
claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 
38 C.F.R. § 3.304(f)(3) (2010).

A review of the Veteran's VA psychiatric treatment records 
indicates that he has been diagnosed with and treated for PTSD 
since November 2007.  The Board accepts this as evidence of a 
current disability.

Essentially, the Veteran has claimed that he was exposed to 
several hostile military experiences in service in Vietnam and 
Afghanistan that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others.  None of these specific stressors have been verified by 
the RO.  See Formal Finding on Lack of Information Required to 
Corroborate Stressor(s), February 2008.

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  As referenced above, under 38 C.F.R. § 
3.304(f)(3), if an in-service stressor involves fear of hostile 
military or terrorist activity, service connection for PTSD may 
be established if: a VA psychiatrist or psychologist, or contract 
equivalent, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD; the claimed stressor is consistent 
with the places and circumstances of the Veteran's service; and 
the Veteran's symptoms are related to the claimed stressor.  See 
38 C.F.R. § 3.304 (2010).  In this case, the Veteran's personnel 
records show service in the Republic of Vietnam from June 1968 to 
June 1969 and service in an "imminent danger area" in 
Afghanistan from February 2005 to August 2005.  Additionally, the 
Veteran has submitted a letter of support from his treating VA 
social worker indicating that he has been diagnosed with PTSD as 
a result of his fear of hostile military action while serving in 
Vietnam and Afghanistan.  See VA Medical Statement to Support 
Benefits Claim, February 2010.  This letter includes a notation 
stating that receipt of the letter was acknowledged by the 
Veteran's treating VA psychiatrist without any noted changes or 
disagreements.  This diagnosis and opinion regarding the 
Veteran's reported stressors are consistent with his personnel 
records showing service in Vietnam and Afghanistan.  Under the 
new regulation, 38 C.F.R. § 3.304(f)(3) (2010) and affording the 
Veteran the full benefit of the doubt, the Board finds the VA 
social worker's diagnosis of PTSD and positive nexus opinion, co-
signed by a VA psychiatrist, sufficient to grant service 
connection for PTSD.

In sum, the Board finds that the evidence of record, specifically 
the February 2010 letter of support from the Veteran's treating 
VA social worker and psychiatrist, place the evidence, at 
minimum, in equipoise regarding the question of whether the 
Veteran has PTSD which is related to his military service under 
the new PTSD regulation.  As such, the benefit-of-the-doubt will 
be conferred in the Veteran's favor and his claim for service 
connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


